Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David Carl Thompson, Jr., appeals the district court’s order denying his 18 U.S.C. § 3582(c) (2006) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Thompson, No. 1:03-cr-00477-NCT-1 (M.D.N.C. June 10, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court *223and argument would not aid the decisional process.

AFFIRMED.